Citation Nr: 1721972	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include schizoaffective disorder (also claimed as posttraumatic stress disorder and generalized anxiety disorder).


REPRESENTATION

The Veteran represented by:   The American Legion


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to March 1986.  

This case initially came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The decisions were not appealed and became final.  In November 2014, the Board reopened this claim based on the submission of new and material evidence and remanded it to the Agency of Original Jurisdiction (AOJ).

The Board notes that, in Clemons v. Shinseki, 22 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which reasonably may be encompassed by the claimant's description of the claim, reported symptoms and other information of record.  As such the issue has been recharacterized as set forth on the title page.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report to a VA examination, requested on November 30, 2016, and scheduled at the West Palm Beach VA Medical Center.

2.  The Veteran did not offer reasons for not responding or reporting, nor did he respond to subsequent letters sent and telephone calls made to remind him of his responsibility to report to the examination.  He has not indicated willingness to report for an examination.
CONCLUSION OF LAW

Entitlement to service connection for a variously diagnosed psychiatric disability, to include schizoaffective disorder (also claimed as posttraumatic stress disorder and generalized anxiety disorder), is denied.  38 U.S.C.A. §§ 501, 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.103, 3.104, 3.326, 3.655 (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim by notifying the Veteran of the need of necessary evidence.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA obtained service treatment records and assisted the Veteran in obtaining evidence to the extent possible.  In addition, VA has complied with the specific directives in the November 2014 remand decision to obtain current psychiatric treatment records and schedule a VA examination.

However, regardless of VA efforts in having fulfilled its duties of notice and assistance, the application of relevant provisions of the law and regulations will now determine the outcome this appeal and no additional evidentiary development or further notice or assistance would change its outcome.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Analysis

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report or, as in this case, fails to confirm that he will report for such examination or reexamination, an original compensation claim will be adjudicated on the evidence of record as it stands.  38 C.F.R. § 3.655 (a) and (b) (2016).  However, when the examination was scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim will be denied.  38 C.F.R. § 3.655 (b).

The January 2002 rating decision denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) on a finding that there was no evidence corroborating his reported stressor events and no nexus between his psychiatric disability and his military service.  The Veteran was notified of the decision, he did not appeal it and, therefore, it became final.  

The February 2003 rating decision denied the Veteran's claim for service connection for generalized anxiety disorder, having found that there was no evidence of a current diagnosis the disability.  Once again, the Veteran was notified, he did not appeal and that decision too became final.

A June 2008 rating decision did not reopen the Veteran's claim, now stated as schizoaffective disorder, because the evidence submitted was not new and material.  As stated above, in November 2014, the Board subsequently reopened the claim on the submission of further evidence, which proved to be new and material. Consequently, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for de novo consideration.  The Board further directed on remand that the Veteran's current psychiatric treatment records be obtained.  Additionally, the Board having noted that the Veteran had not yet been afforded a VA examination, directed that one be arranged.

In September 2015, the RO sent a development letter to the Veteran's address stated on his July 2016 Intent to File form.  The letter came back as returned mail.  The same letter was again sent out, but to a new address for the Veteran, which the RO had acquired.  Subsequent correspondence was sent to the Veteran requesting information.  The record does not indicate the return of any of these letters by the postal service.

In a November 2016 the Appeals Management Center requested a psychiatric examination of the Veteran at the West Palm Beach VA Medical Center.  January 2017 correspondence sent to the Veteran notified him that the examination had been scheduled, then canceled on December 12, 2016, because of his failure to confirm (by "RSVP") his intention to report to the examination.  The letter further informed the Veteran that if the office did not hear from him in 30 days, it would make a decision on his claim.  The record contains no response by the Veteran.  A Supplemental Statement of the Case (SSOC) followed in February 2017, denying the claim based on the evidence of record.  It noted the details of the scheduling of the examination and Veteran's failure to confirm in December 2016 or to respond to letters and telephone calls in January 2017.  Once again, the record does not indicate that any of the foregoing communications were returned by the postal service.  Moreover, the Veteran has not indicated a willingness to report for an examination.

The Board finds that VA satisfied its obligation to provide the Veteran with a VA examination, although the Veteran did not avail himself of this opportunity.  The record more than adequately demonstrates the Veteran's deficiencies in fulfilling his responsibilities as they relate to attending the VA examination or to cooperating generally.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991)).

In looking briefly to the record, the Board notes there is some evidence of the existence of a present psychiatric disability.  However, in order to establish service connection, medical diagnosis or lay evidence must establish the in-service incurrence or aggravation of a disease or injury and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The medical evidence provides no in-service instances of complaints, treatment, or diagnoses in regard to symptoms which can broadly be associated with Veteran's current psychiatric disability.  The Veteran reported during examinations, as well as in his November 2000 and June 2009 statements, that, while in service, he had witnessed a recruit become mentally unbalanced and fire off a rifle among fellow recruits and that he had feelings of guilt at not having assisted a soldier run down by an armored personnel carrier, suggesting that these incidents were stressors or triggering events for his psychiatric disability.  Additionally, the Veteran's wife in her June 2009 statement recounts the Veteran's memory failures, blackouts, the hearing of voices, and fighting in his sleep.

Yet, the foregoing accounts do not directly link the symptoms of his current disability to an in- service incurrence or aggravation of the disability.  Troublesome memories cannot of themselves create an in-service connection many years later.  In looking to the September 2002 opinion of the Veteran's treating psychiatrist, Dr. S., she enumerated the Veteran's anger, delusions, hallucinations, social difficulties, and opined that his condition precludes employment. However, no portion of her opinion addressed the relation of the Veteran's disability to his military service. 

Regardless of the deficiencies of the medical record in terms of supporting the Veteran's claim, the Board is compelled to deny the Veteran's claim of service connection for a variously diagnosed psychiatric disability, to include schizoaffective disorder (also claimed as posttraumatic stress disorder and generalized anxiety disorder).  The Veteran without good cause failed to report to the scheduled VA examination, thereby causing it to be canceled.  In light of those facts and given that his claim was reopened after being  disallowed in prior final decisions, the claim must be denied under 38 C.F.R. § 3.655 (b) (2016).


ORDER

Entitlement to service connection for a variously diagnosed psychiatric disability, to include schizoaffective disorder (also claimed as posttraumatic stress disorder and generalized anxiety disorder), is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


